DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 01/10/2020, have been considered.

Drawings
The drawings filed on 10/11/2019 are accepted.  

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“a receiver configured to receive,” recited in claims 11, 14-15, and 20.
“an exposure level classifier…configured to…determine the contaminated air exposure level,” recited in claims 11, 14-15, 17-18, and 20.
“a communicator configured to transfer information,” recited in claims 11, 13, 16, and 20.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11-18 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

The contaminated air exposure level inferring apparatus 100 may include communicator 125, and transmit sensor data of the contaminated air exposure level inferring apparatus 100 to the server 300 (FIG. 1; pg. 7, ¶38), corresponds to the communicator configured to transfer information.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method for determining a contaminated air exposure level based on operation information of a wearable device or a portable air purifier, the method comprising: receiving a dust concentration measured by a dust sensor of the wearable device or the portable air purifier; based on the dust concentration, determining a contaminated air exposure level of the portable air purifier or a user carrying the wearable device; and based on the contaminated air exposure level exceeding a predetermined threshold, notifying the user of information on the contaminated air exposure level, or transferring the information on the contaminated air exposure level to an external home appliance. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 10-11 and 20.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, and claims 11 and 20 belong to a statutory category, namely it is a machine claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mental process.  This can be seen in the claim limitation of “determining a contaminated air exposure level…”  Claim 1 additionally recites “based on the contaminated air exposure level exceeding a predetermined threshold, notifying the user of information on the contaminated air exposure level.”   A review of the specification shows that all of these steps are performed using 
What remains of the claimed method is merely receiving data (measured dust concentration), and transmitting data (the comparison result), each of which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, the comparison result is not then used in such a way to reduce the dust concentration level.
Under Step 2B, since the only step outside the judicial exception are a generic receiving data and transmitting data step, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as claims 10-11 and 20, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-9 and 12-19 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim 10 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claim 10 appears to recite a computer program which is not a statutory class of invention, and is thus rejected as being directed to non-statutory subject matter.  In arguendo, however, if the invention is considered a computer-readable storage medium carrying one or more sequences of one or more instructions, the broadest reasonable interpretation of a claim(s) drawn to a computer readable medium covers transitory propagating signals per se covering non-
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Applicant is suggested to amend claim 10 to add the limitation “non- transitory” to the claim to overcome the non-statutory subject matter rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Publication 2019/0381443 A1).
Regarding claim 1, Kim teaches a method for determining a contaminated air exposure level based on operation information of a wearable device or a portable air purifier (Kim: Abstract [“…a moving cleaning apparatus moves…”]) comprising:

based on the contaminated air exposure level exceeding a predetermined threshold, notifying the user of information on the contaminated air exposure level, or transferring the information on the contaminated air exposure level to an external home appliance (Kim: FIGS. 1-2; ¶163-164 [“…when the air pollution level sensed by the air cleaning apparatus 20 is greater than or equal to a threshold level (e.g., fine dust level ≥ 10 μg/m2), the air cleaning apparatus 20 may transmit a request signal for acquiring the air pollution level of the indoor space to the moving cleaning apparatus 10. For example, the air cleaning apparatus 20 may transmit a request signal to the moving cleaning apparatus 10 to cause the moving cleaning apparatus 10 to acquire the air pollution level in another region except a region where the air cleaning apparatus 20 is located. The air cleaning apparatus 20 may transmit the request signal to the moving cleaning apparatus 10 through a home gateway, a home server, or another apparatus…”]).
Regarding claims 10-11 and 20, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Further regarding claim 20, claim 20 additionally recites “a server configured to receive the operation information of the wearable device or the portable air purifier and to train an artificial intelligence model configured to determine the contaminated air exposure level.”  Kim discloses “As used herein, the term "user" may refer to a person using an electronic apparatus, or an apparatus (e.g., an artificial intelligence (AI) electronic apparatus) using an electronic See above.}).  Thus, Kim discloses “a server configured to receive the operation information of the wearable device or the portable air purifier and to train an artificial intelligence model configured to determine the contaminated air exposure level” as recited in the claim(s).

Regarding claim 2, Kim teaches all the limitations of the parent claim 1 as shown above.  Kim discloses determining whether the contaminated air exposure level exceeds the predetermined threshold based on whether a dust concentration per time exceeds a predetermined value (Kim: FIGS. 1-2; ¶102 [“…the region-by-region air pollution information of the indoor space may include a region-by-region air pollution level of the indoor space acquired based on at least one of the dust inhalation amount per unit time of the moving cleaning apparatus 10 or the sensing value per unit time of the dust sensor provided in the moving cleaning apparatus 10.”]).
Regarding claim 12, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Kim teaches all the limitations of the parent claim 1 as shown above.  Kim discloses determining whether the contaminated air exposure level exceeds the predetermined threshold based on whether a dust concentration per time exceeds a predetermined value (Kim: FIGS. 1-2; ¶163-164 {See above.}).  
Regarding claim 13, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

claim 4, Kim teaches all the limitations of the parent claim 1 as shown above.  Kim discloses determining the contaminated air exposure level comprises: applying data on the dust concentration to a learned artificial intelligence model that is trained to determine the contaminated air exposure level (Kim: FIGS. 1-2, 9; ¶48 [“…acquire air pollution level change information indicating an increase or decrease in the air pollution level of the indoor space, based on the acquired first air pollution level and second air pollution level. The moving cleaning apparatus 10 may transmit the acquired air pollution level change information to the terminal apparatus 30 (3).”]); and outputting the contaminated air exposure level from the learned artificial intelligence model, and wherein the learned artificial intelligence model comprises an exposure level classifying engine that is trained with learning data comprising dust concentration data on a plurality of dust concentrations and label data obtained by matching the dust concentration data to labels of the contaminated air exposure level (Kim: FIGS. 1-2, 9; ¶75-78 [“The memory 15 may store at least one instruction set to acquire a first air pollution level of the indoor space measured at a first time and a second air pollution level of the indoor space measured at a second time, as the moving cleaning apparatus 10 moves in the indoor space; acquire air pollution level change information indicating an increase or decrease in that the air pollution level of the indoor space, based on the first air pollution level and the second air pollution level; and transmit to the air pollution level change information to an external apparatus communicatively connected to the moving cleaning apparatus 10.”]).
Regarding claim 17, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

claim 6, Kim teaches all the limitations of the parent claim 2 as shown above.  Kim discloses receiving, from the portable air purifier, information on an operation intensity of a fan of the portable air purifier, and determining the contaminated air exposure level based on the dust concentration per time and the operation intensity of the fan of the portable air purifier (Kim: FIGS. 1-2, 9; ¶87 [“…blowing fan 23 may be rotated by a motor to form an air flow. The rotation speed of the motor may be adjusted by receiving a control signal from the processor 25 according to the dust measurement value measured by the dust sensor 22. Alternatively, the rotation speed may be adjusted by receiving a control signal from the processor 25 according to the control command received from the blowing fan 23 or the terminal apparatus 30.”] (Kim: FIGS. 1-2, 9; ¶102 {See above.}).  
Regarding claim 15, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 16, Kim teaches all the limitations of the parent claim 11 as shown above.  Kim discloses the communicator is configured to notify the user of information on at least one of the dust sensor, an air quality improvement effect by the portable air purifier, or the contaminated air exposure level (Kim: FIGS. 1-2; ¶70-71 {See above.}).  

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 


Claims 5, 7-9, 14, and 18-19 are rejected under 35 USC § 103as being unpatentable over Kim; in view of Awiszus (U.S. Patent Publication 2017/0372216 A1); and further in view of May (U.S. Patent Publication 2009/0021244 A1).
Regarding claim 5, Kim teaches all the limitations of the parent claim 1 as shown above.  However, Kim is silent as to explicitly teaching receiving a usage amount of a filter of the portable air purifier.
Awiszus, in a similar field of endeavor, discloses a system comprising one or more sensors configured to generate usage data that is indicative of an operation of an article of personal protective equipment (PPE) (Awiszus: Abstract.).  Therein, Awiszus discloses receiving a usage amount of a filter of a portable air purifier (Awiszus: FIGS. 1-3; ¶12-15 [“A filter may include, as examples, a filter presence sensor, a filter type sensor, or the like. Each of the above-noted sensors may generate usage data, as described herein.”] {TABLE 2.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving a usage amount of a filter of a portable air purifier, disclosed by Awiszus, into Kim, with the motivation and expected benefit of predicting contaminated air exposure level in advance by using a usage amount of a filter of the portable air purifier of the portable air purifier.  This method for improving Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Awiszus.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kim and Awiszus to obtain the invention as specified in claim 5.
claim 14, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 7, Kim, in view of Awiszus, teach all the limitations of the parent claim 5 as shown above.  Awiszus discloses receiving a usage amount of a filter of a portable air purifier (Awiszus: FIGS. 1-3; ¶12-15 {TABLE 2.}, {See above.}).  Kim discloses applying data on the dust concentration to a learned artificial intelligence model that is trained to determine the contaminated air exposure level and outputting the contaminated air exposure level from the learned artificial intelligence model (Kim: FIGS. 1-2, 9; ¶48, ¶75-78 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving a usage amount of a filter of a portable air purifier, disclosed by Awiszus, and applying data on the dust concentration to a learned artificial intelligence model that is trained to determine the contaminated air exposure level and outputting the contaminated air exposure level from the learned artificial intelligence model, disclosed by Kim, into Kim, as modified by Awiszus, with the motivation and expected benefit of predicting contaminated air exposure level in advance by using a usage amount of a filter of the portable air purifier of the portable air purifier.  This method for improving Kim, as modified by Awiszus, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim and Awiszus.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kim and Awiszus to obtain the invention as specified in claim 7.
Regarding claim 18, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

claim 8, Kim, in view of Awiszus, teach all the limitations of the parent claim 7 as shown above.  Awiszus discloses receiving a usage amount of a filter of a portable air purifier (Awiszus: FIGS. 1-3; ¶12-15 {TABLE 2.}, {See above.}).  Kim discloses the learned artificial intelligence model comprises an exposure level classifying engine that is trained with learning data, the learning data comprising: dust concentration data on a plurality of dust concentrations and usage amounts of the filter used based on operation of the portable air purifier, and label data obtained by matching the usage amounts of the filter to labels of the contaminated air exposure level (Kim: FIGS. 1-2, 9; ¶48, ¶75-78 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of an artificial intelligence model comprising an exposure level classifying engine that is trained with learning data, the learning data comprising: dust concentration data on a plurality of dust concentrations and usage amounts of the filter used based on operation of the portable air purifier, and label data obtained by matching the usage amounts of the filter to labels of the contaminated air exposure level, disclosed by Kim, into Kim, as modified by Awiszus, with the motivation and expected benefit of accurately classifying an exposure level.  This method for improving Kim, as modified by Awiszus, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kim and Awiszus to obtain the invention as specified in claim 8.

Regarding claim 9, Kim, in view of Awiszus, teach all the limitations of the parent claim 8 as shown above.  Awiszus discloses an exposure level classifying engine is machine-learned by Regression analysis (Awiszus: FIG. 2; ¶75 [“…analytics service 68F may communicate all or 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to providing an exposure level classifying engine is machine-learned by Regression analysis, disclosed by Awiszus, into Kim, as modified by Awiszus, with the motivation and expected benefit of predicting future contaminated air exposure level to notify the user of whether to wear a mask in advance considering the fine dust concentration, the amount of the filter used, etc.  This method for improving Kim, as modified by Awiszus, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Awiszus.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kim and Awiszus to obtain the invention as specified in claim 9.
Regarding claim 19, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2018/0001049 A1, to Schuller, is directed to a modular, portable, air purifier device capable of supplying filtered or otherwise conditioned airflow to an individual.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864